DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 20, 26, 27, and 31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2020.

Status of Claims
	Claims 17, 19-21, 23-28, and 31 are pending. Claims 20, 26, 27, and 31 stand withdrawn as noted above. Claims 1-16, 18, 22, 29, and 30 stand as canceled.

Drawings
Replacement drawings were received on November 23, 2020.  These drawings are approved.

Claim Rejections - 35 USC § 102
Claims 17, 19, 21, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,321,311 (Kawaguchi).
Regarding claim 17, Kawaguchi discloses a rotor cup (33) for spinning a fiber material (see Figures 1 and 2), comprising:
a coupling device to detachably connect the rotor cup to a rotor shaft (2);
the coupling device comprising at least one connecting means (44A, 44B, 45A, 45B) for transfer of torque from the rotor shaft to the rotor cup and for axial securing of the rotor cup on the rotor shaft;
the coupling device comprising at least one centering means (41) for centering the rotor cup on the rotor shaft;
the rotor cup comprising an extension extending therefrom;
wherein
the centering means comprises the extension formed as a cone-shaped extension (44A) or a cone-shaped receiver defined on the rotor cup that engages with a correspondingly cone-shaped member of the rotor shaft; and
a cylindrically-shaped attachment (33b1) between the rotor cup and the rotor shaft formed as a cylindrically-shaped member or recess extending axially from the cone-shaped extension or cone-shaped recess on the rotor cup and configured to engage with a corresponding cylindrically-shaped and axially extending component in the rotor shaft (see Figure 2).
Regarding claim 19, Kawaguchi discloses the extension further comprises a ring-shaped circumferential elevation arranged in an area of the extension closer to the rotor cup than to the 
Regarding claim 21, Kawaguchi discloses the extension is formed in one piece with the rotor cup (see Figure 1).

    PNG
    media_image1.png
    397
    468
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1 of Kawaguchi
Regarding claim 28, Kawaguchi discloses an open-end spinning rotor (see Figures 1 and 2), comprising:
a rotor cup (33) in which a fiber material is spun;
the rotor cup comprising an extension (33b1) extending therefrom;
a rotor shaft (2) detachably connected with the rotor cup via a coupling device, the rotor shaft providing for support of the spinning rotor in a bearing (6);
the coupling device further comprising:
a connecting means (44A, 44B, 45A, 45B) for transfer of torque from the rotor shaft to the rotor cup and for axial securing of the rotor cup on the rotor shaft;
a centering means (41) for centering the rotor cup on the rotor shaft;
wherein
the centering means comprises the extension formed as a cone-shaped extension (44A) or a cone-shaped receiver defined on the rotor cup that engages with a correspondingly cone-shaped member of the rotor shaft; and
a cylindrically-shaped attachment (33b1) between the rotor cup and the rotor shaft formed as a cylindrically-shaped member or recess extending axially from the cone-shaped extension or cone-shaped recess on the rotor cup and configured to engage with a corresponding cylindrically-shaped and axially extending component in the rotor shaft (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi as applied above, and further in view of US 3,520,565 (Fowler).
Regarding claim 23, Kawaguchi discloses the rotor cup according to claim 17, but does not expressly disclose the cone-shaped receiver comprises a first circumferential groove or the cone-shaped extension comprises a second circumferential groove, and the connecting means comprises a securing element inserted into the first circumferential groove of the receiver or into the second circumferential groove of the extension for the axial securing of the rotor cup on the rotor shaft.
Fowler teaches a cone-shaped receiver (9) comprises a first circumferential groove (10) or the cone-shaped extension (1) comprises a second circumferential groove (3), and the connecting means comprises a securing element (4) inserted into the first circumferential groove of the receiver or into the second circumferential groove of the extension for the axial securing of the rotor cup on the rotor shaft. Fowler teaches this structure prevents unwanted separation of the receiver and extension (see column 1, lines 62-66). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor cup of Kawaguchi such that the cone-shaped receiver comprises a first circumferential groove or the cone-shaped extension comprises a second circumferential groove, and the connecting means comprises a securing element inserted into the first circumferential groove of the receiver or into the second circumferential groove of the extension for the axial securing of the rotor cup on the rotor shaft, as taught in Fowler, in order to prevent prevents unwanted separation of the receiver and extension.
Regarding claim 24, Fowler teaches the first circumferential groove (10) of the receiver (9) comprises an inclined groove flank (see Figure 5).
Regarding claim 25, Fowler teaches the securing element (4) also serves to transfer the torque from the rotor shaft to the rotor cup (the element being used to transmit rotation torque in a drilling machine; see column 1, lines 31-36).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
February 4, 2021